SOMERVILLE, J.
— The lands in controversy were sold upon application made by the appellee, as ad minis*453trator of a decedent’s estate, for the payment of debts. Code, 1876, § 2450, et seq. The present controversy arises on objections filed to the confirmation of the sale as reported by the administrator to the Probate Court.
The statute provides that the executor or administrator, after making such sale, must within thirty days report his proceedings on oath to the Probate Court, who must examine the same, and may also examine witnesses in relation thereto. — Code, 1876, § 2463, as amended by Act February 13, 1879, Acts 1878-79, p. 77. If, on such examination, the court is satisfied that the sale was not fairly conducted, or that the amount for which the land, or any portion of it sold, was greatly less than its real value, or that the sureties taken on the notes for the purchase-money are insufficient, and the purchaser declines or fails to give additional and sufficient sureties, the court is empowered to vacate such sale, in whole or in part, as the case may be. Code, §§ 2464-2465. If any such sale is set aside or vacated, it is the duty of the court to direct another sale to be made, which must be advertised and conducted in accordance with the requirements of the statuter — Code, § 2466.
Following these provisions is section 2467 of the Code, which as amended by the Act of February 13, 1879, (Acts 1878-79, p. 77), reads as follows: “§ 2467. Order of confirmation of sale. — Whenever the court is satisfied that said sale was fairly conducted, and the land sold for an amount not greatly less than its real value, and the purchase-money is sitfficiently secured, it must make an order confirming such sale, but such order of confirmation shall not be made until the expiration of ten days after the report of sale is filed.”
It thus appears that, by both words of affirmation and of negation, the court is limited to the consideration of three issues in passing on the question of confirming or of vacating such sales. — (1) The fairness of the sale; (2) The adequacy of the price ; and (3) The sufficiency or solvency of the sureties. If all three of these conditions be present, the sale must be confirmed. If either of them be wanting, it must be vacated and set aside.— Cruikshank v. Luttrell, 67 Ala. 318.
Some of the objections urged, such, for example, as the want of sufficient advertisement, and the failure to sell in sub-divisions as ordered by the court, may or may not have affected the fairness of the sale, or may have been relevant to the question of adequacy of price, or the probable market value of the land. But of themselves, separate and alone, they constituted no sufficient reason for refusing to confirm the sale. It is shown that the court fully tried the *454issues as to the fairness of the sale and the adequacy of the price, and the record raises no question as to the sufficiency of the sureties. The court did not err íd refusing to go outside, of the three grounds of objection prescribed by the statute. The case of Rice v. Drennan, 75 Ala. 335, cited by appellant’s counsel, is readily distinguishable from the present case.
Affirmed.